Exhibit 10.6

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (as amended, restated, modified or supplemented and in
effect from time to time, this “Agreement”) is executed as of December 10, 2018
(the “Closing Date”), by and between PRESBIA PLC, a company incorporated in
Ireland (registered no. 539137 ), whose registered office is at Riverside One,
Sir John Rogerson’s Quay, Dublin 2, Ireland (“Pledgor”), and RICHARD RESSLER, as
the lender (together with any successors, “Lender”).

RECITALS

A.This Agreement is entered into in connection with that certain Secured
Promissory Note, dated the date hereof (as amended, restated or supplemented
from time to time, the “Loan Agreement”), made by PRESBIA USA, INC., a Delaware
corporation (the “Borrower”) in favor of Lender, pursuant to which Lender has
agreed to make certain advances (the “Loans”) thereunder to Borrower on the
terms and subject to the conditions set forth therein.

B.Pledgor is the sole owner, directly or indirectly, of 100% of the issued and
outstanding common stock of the Pledged Issuer (as defined below).

C.Pledgor has agreed to enter into a Guaranty on or about the date of this
Agreement to guarantee all of the obligations of the Borrower under the Loan
Agreement and the other Loan Documents (the “Guaranty”) and to grant to Lender a
security interest in, and pledge and assign to Lender, the Collateral described
herein, to secure the payment and performance of the obligations under the
Guaranty (the “Obligations”) when due.

D.The members of the board of managers, board of directors or other applicable
governing body of Pledgor have determined that Pledgor’s execution, delivery and
performance of this Agreement may reasonably be expected to benefit Pledgor,
directly or indirectly, and are in the best interest of Pledgor.

E.It is expressly understood between Pledgor and Lender that the execution and
delivery of this Agreement is a condition precedent to Lender’s obligations to
extend credit under the Loan Agreement.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties agree as follows:

Certain Definitions.

CAPITALIZED TERMS USED BUT NOT DEFINED IN THIS AGREEMENT HAVE THE MEANINGS GIVEN
THEM IN THE LOAN AGREEMENT OR IN THE UCC.  If the definition given a term in the
Loan Agreement conflicts with the definition given that term in the UCC, the
Loan Agreement definition shall control to the extent allowed by Law.  Terms
used in this Agreement which are not capitalized but which are defined in the
UCC shall have the meanings given them in the UCC.  If the definition given a
term in Article 9 of the UCC conflicts with the definition given that term in
any other article of the UCC, the Article 9 definition shall control.  As used
in this Agreement:

“Collateral” is defined in Section 3.

“Event of Default” means an “Event of Default” under and as defined in the Loan
Agreement.

“Equity Power” means a stock power or equity power, as applicable, substantially
in the form of Annex A to this Agreement, executed and delivered by Pledgor to
Lender pursuant to the terms of this Agreement.



.

--------------------------------------------------------------------------------

“Equity Securities” means, with respect to any Person (other than an
individual):

(a)all of such Person’s issued and outstanding capital stock (including but not
limited to common stock and preferred stock), partnership interests, membership
interests, equity interests, profits interests, warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock or other equity or profits interests of such Person;

(b)all of the (i) securities convertible into or exchangeable for shares of
capital stock, partnership interests, membership interests, equity interests or
profits interests of such Person, and (ii) warrants, rights or options for the
purchase or acquisition from such Person of any such shares or interests; and

(c)all of the other equity or profit interests in such Person, whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“Fraudulent Conveyance” is defined in Section 5 of this Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and includes a
private mediation or arbitration board or panel.

“Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, and the terms of
any license or permit issued by any Governmental Authority.

“Loan Document” means the “Transaction Documents” as defined in the Loan
Agreement.

“Obligor” is defined in Section 11(b).

“Payment in Full” and “Paid in Full” means, with respect to the Obligations,
that (a) all Loans and accrued interest under the Loans and all other
Obligations which are guaranteed pursuant to the Guaranty have been repaid in
full in cash and no Loan or other such Obligation remains outstanding (except,
in each case, for (i) any provisions thereof, such as indemnification
provisions, which by their terms survive termination and (ii) unasserted
contingent Obligations and other contingent Obligations not then due and owing);
provided that no such payment of the principal of or interest on any Loan or any
other amount guaranteed under the Guaranty has been rescinded or is required to
be restored or returned in connection with the insolvency, bankruptcy or
reorganization of Pledgor or otherwise, and (b) any and all other commitments by
Lender under the Loan Agreement and any other Obligation guaranteed by the
Guaranty have been terminated or expired.

“Person” means any natural person, sole proprietorship, partnership, limited
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, syndicate,
Governmental Authority or other entity or organization.

“Pledged Interests” is defined in Section 3(a).

“Pledged Issuer” means individually, and “Pledged Issuers” means collectively,
each of the “Pledged Issuers” set forth on Schedule 1.

-2-

--------------------------------------------------------------------------------

“Schedule 1” means Schedule 1 attached to this Agreement, as amended, restated
or supplemented from time to time.

“Securities Act” means the Securities Act of 1933, as in effect from time to
time.

“Security Interest” means the security interests granted and the transfers,
pledges and collateral assignments made under Section 3 of this Agreement.

“Tax Code” means the Internal Revenue Code of 1986, as amended, and related
rules and regulations.

“UCC” means (a) generally, and with respect to the definitions above, the
Uniform Commercial Code, as adopted in California, as amended from time to time,
and (b) with respect to rights in states other than California, the Uniform
Commercial Code as enacted in the applicable state, as amended from time to
time.

“Voting Rights Election” is defined in Section 11(d).

Loan Agreement.

This Agreement is being executed and delivered pursuant to the terms and
conditions of the Loan Agreement and the other Loan Documents.  

Security Interest.

In order to secure the full and complete payment and performance of the
Obligations when due, Pledgor hereby grants to Lender a continuing security
interest in, and pledges and collaterally assigns to Lender, all of its rights,
title and interest in and to the following (collectively, the “Collateral”):

(a)the Equity Securities of the Pledged Issuers described in Schedule 1 (the
“Pledged Interests”), whether or not evidenced or represented by any stock
certificate, unit certificate, certificated security or other instrument, the
certificates representing the Pledged Interests (if any), all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, instruments, investment property and other property
(including, but not limited to, any stock or other equity dividends and any
distributions in connection with a stock or other equity split) from time to
time received, receivable or otherwise distributed in respect of, or in exchange
for, any or all of the Pledged Interests;

(b)all investment property, financial assets, securities, capital stock, other
equity interests, stock options and commodity contracts of such Pledgor in
respect of the foregoing, and all other assets now or hereafter received or
receivable with respect to the foregoing;

(c)all security entitlements of such Pledgor in any and all of the foregoing;
and

(d)all proceeds (including proceeds of proceeds) of any and all of the
foregoing;

in each case, whether now owned or hereafter acquired by such Pledgor and
howsoever its interest therein may arise or appear (whether by ownership,
security interest, Lien, claim or otherwise).

No Assumption or Modification.

The Security Interest is given to secure the prompt, unconditional and complete
payment and performance of the Obligations when due, and is given as security
only.  Lender does not assume and shall not be liable for Pledgor’s liabilities,
duties, or obligations under or in connection with the Collateral.  Neither
Lender’s acceptance of this Agreement nor its taking any action in carrying out
this Agreement shall constitute Lender’s approval of the Collateral or Lender’s

-3-

--------------------------------------------------------------------------------

assumption of any obligation under or in connection with the Collateral.  This
Agreement does not affect or modify Pledgor’s obligations with respect to the
Collateral.

Fraudulent Conveyance.

Notwithstanding anything contained in this Agreement to the contrary, Pledgor
agrees that if, but for the application of this Section 5, the Obligations or
any Security Interest would constitute a preferential transfer under 11 U.S.C.
§ 547, a fraudulent conveyance under 11 U.S.C. § 548 (or any successor section)
or a fraudulent conveyance or transfer under any state fraudulent conveyance or
fraudulent transfer Law or similar Law in effect from time to time (each a
“Fraudulent Conveyance”), then the Obligations and each affected Security
Interest will be enforceable against Pledgor to the maximum extent possible
without causing the Obligations or any Security Interest to be a Fraudulent
Conveyance, and shall be deemed to have been automatically amended to carry out
the intent of this Section 5.

Representations and Warranties.

Pledgor hereby represents and warrants to Lender, as of the date hereof, as
follows:

(a)The execution, delivery and performance by Pledgor of this Agreement and
Pledgor’s performance of its obligations under this Agreement (i) are within its
corporate, company or partnership power, (ii) have been duly authorized by all
necessary corporate, company or partnership action, and no other corporate,
company or partnership action on the part of Pledgor is necessary to authorize
this Agreement, (iii) do not require action by, or filing with, any Governmental
Authority or any action by any other Person (other than any action taken or
filing made on or before the Closing Date), except where a failure to obtain
such approval could not reasonably be expected to result in a material adverse
effect on its business, assets or financial condition, (iv) do not violate any
provision of Pledgor’s organizational documents, (v) do not violate any material
provision of Law or any order of any Governmental Authority, in each case
applicable to Pledgor, (vi) do not materially violate, or constitute a material
breach of, any material agreements to which it is a party, and (vii) will not
result in the creation or imposition of any Lien on any asset of Pledgor other
than Liens in favor of Lender.

(b)This Agreement has been duly executed and delivered by Pledgor and
constitutes the legal, valid, and binding obligation of Pledgor, enforceable
against Pledgor in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance and
similar laws affecting creditors’ rights generally and by general principles of
equity (whether considered in a proceeding in equity or at law), and except to
the extent the indemnification provisions contained herein may be limited by
applicable federal or state securities laws.

(c)Pledgor has received and will receive the benefits of the Loans, and such
benefits constitute good and valuable consideration for the Security Interest.

(d)The Pledged Interests are duly authorized, validly issued, fully paid and
non-assessable, and transfer thereof is not subject to any restrictions other
than restrictions imposed by applicable securities and corporate laws.

(e)Pledgor owns the Collateral set forth on Schedule 1 free and clear of all
Liens except for the Liens created hereunder.

(f)The information contained on Schedule 1 is a true, accurate and complete
description of all Equity Securities that are held by Pledgor.

-4-

--------------------------------------------------------------------------------

Covenants.

Pledgor shall:

(a)Promptly notify Lender of any material change in any fact or circumstances
represented or warranted by Pledgor with respect to any of the Collateral.

(b)Promptly notify Lender of any claim, action or proceeding challenging the
Security Interest or adversely affecting title to all or any portion of the
Collateral and, at the request of Lender, appear in and defend, at Pledgor’s
expense, any such action or proceeding.

(c)Not sell, assign or otherwise dispose of any Collateral, except as may be
permitted in the Loan Agreement.

(d)Not create, incur or suffer to exist any other Lien upon any of the
Collateral.

(e)At Pledgor’s expense and Lender’s reasonable request, file or cause to be
filed such applications and take such other actions to obtain the consent or
approval of any Governmental Authority to Lender’s rights hereunder, including,
without limitation, the right to sell all the Collateral upon an Event of
Default without additional consent or approval from such Governmental Authority.

(f)From time to time promptly execute and deliver to Lender all such other
Equity Powers, assignments, certificates, supplemental documents, and financing
statements (if appropriate) and amendments thereto, and do all other acts or
things as Lender may reasonably request in order to more fully create, evidence,
perfect, continue and preserve the priority of the Security Interest.

(g)Pledgor hereby agrees that if any of the Pledged Interests are at any time
not evidenced by certificates of ownership, then Pledgor shall cause the
applicable Pledged Issuer with respect to such Pledged Interests to record such
pledge on the equityholder register or the books of the issuer and, upon
Lender’s request, shall cause such Pledged Issuer to execute and deliver to
Lender an acknowledgment of the pledge of such Pledged Interests in a form
reasonably satisfactory to Lender.

 

 

Default; Remedies.

Should an Event of Default occur and be continuing, Lender may, at its election,
exercise any and all rights available to a secured party under the UCC, in
addition to any and all other rights afforded by the Loan Documents, at law, in
equity, or otherwise, including, without limitation, exercising any or all
Equity Powers delivered to Lender with respect to the Pledged Interests or
applying by appropriate judicial proceedings for appointment of a receiver for
all or part of the Collateral (and Pledgor hereby consents to any such
appointment).

Notice.

Should an Event of Default occur and be continuing and Lender elects to exercise
its right to sell any of the Collateral, reasonable notification of the time and
place of any public sale of the Collateral, or reasonable notification of the
time after which any private sale or other intended disposition of the
Collateral is to be made, shall be sent to Pledgor and to any other person
entitled to notice under the UCC; provided, that if any of the Collateral
threatens to decline speedily in value or is of the type customarily sold on a
recognized market, Lender may sell or otherwise dispose of the Collateral
without notification, advertisement, or other notice of any kind.  It is agreed
that notice sent or given not less than

-5-

--------------------------------------------------------------------------------

ten (10) calendar days prior to the taking of the action to which the notice
relates is reasonable for the purposes of this Section 9.

Sales of Securities.

Pledgor recognizes that Lender may deem it impracticable to effect a public sale
of all or any part of the Pledged Interests or any other securities constituting
Collateral.  Lender is authorized, but not obligated, to limit prospective
purchasers to the extent deemed necessary or desirable by Lender to render such
sale exempt from the registration requirements of the Securities Act, and any
applicable state securities laws, and no sale so made in good faith by Lender
shall be deemed not to be “commercially reasonable” because so made.  Lender may
make one or more private sales of any such securities to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire such
securities for their own account, for investment and not with a view to the
distribution or resale thereof.  Pledgor acknowledges that any such private sale
may be at prices and on terms less favorable to the seller than the prices and
other terms which might have been obtained at a public sale and, notwithstanding
the foregoing, agrees that such private sales shall be deemed to have been made
in a commercially reasonable manner and that Lender shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
the issuer of such securities to register such securities for public sale under
the Securities Act.  Pledgor further acknowledges and agrees that any offer to
sell such securities which has been (i) publicly advertised on a bona fide basis
in a newspaper or other publication of general circulation in the financial
community of Los Angeles, California (to the extent that such an offer may be so
advertised without prior registration under the Securities Act) or (ii) made
privately in the manner described above to not less than fifteen (15) bona fide
offerees shall be deemed to involve a “public disposition” for the purposes of
Section 9-610(c) of the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and that Lender may, in such event,
bid for the purchase of such securities.

11.Other Rights of Agent.

(a)Performance.  In the event Pledgor shall fail to perform any of its
obligations hereunder with respect to the Collateral, then Lender may, at its
option, but without being required to do so, take such action which Pledgor is
required, but has failed or refused, to take.  

(b)Collection.  Upon notice from Lender, each Person obligated with respect to
any of the Collateral, whether as an issuer, account debtor or otherwise (an
“Obligor”) is hereby authorized and directed by Pledgor to make payments on any
of the Collateral (including, without limitation, dividends and other
distributions) directly to Lender, regardless of whether Pledgor was previously
making collections thereon.  Subject to Section 11(e) hereof, until such notice
is given, Pledgor is authorized to retain and expend all payments made on
Collateral.  Lender shall have the right in its own name or in the name of
Pledgor to compromise or extend time of payment with respect to all or any
portion of the Collateral for such amounts and upon such terms as Lender may
determine; to demand, collect, receive, receipt for, sue for, compound and give
acquittances for any and all amounts due or to become due with respect to
Collateral; to take control of cash and other proceeds of any Collateral; to
endorse the name of Pledgor on any notes, acceptances, checks, drafts, money
orders or other evidences of payment on Collateral that may come into the
possession of Lender; to send requests for verification of obligations to any
Obligor; and to do all other acts and things necessary to carry out the intent
of this Agreement.  If any Obligor fails or refuses to make payment on any
Collateral when due, Lender is authorized, in its sole reasonable discretion,
either in its own name or in the name of Pledgor, to take such action as Lender
shall deem appropriate for the collection of any such amounts.  The foregoing
rights granted to Lender under this Section 11(b) may only be exercised when an
Event of Default has occurred and is continuing.  Regardless of any other
provision hereof, Lender shall not be liable for its failure to collect, or for
its failure to exercise diligence in the collection of, any amounts owed with
respect to Collateral,

-6-

--------------------------------------------------------------------------------

nor shall Lender be under any duty whatsoever to anyone except Pledgor to
account for funds that Lender shall actually receive hereunder.  Without
limiting the generality of the foregoing, Lender shall have no responsibility
for ascertaining any maturities, calls, conversions, exchanges, offers, tenders
or similar matters relating to any Collateral, or for informing Pledgor with
respect to any of such matters (irrespective of whether Lender actually has, or
may be deemed to have, knowledge thereof).    

(c)Record Ownership of Securities.  When an Event of Default has occurred and is
continuing, Lender at any time may have the Collateral registered in its name,
or in the name of its nominee or nominees, as pledgee, and be admitted as an
equity owner of the Pledged Issuers, with all attendant rights thereto, without
the taking of any further action by any Person, all notwithstanding any
provision or requirement to the contrary in any such Pledged Issuer’s governing
documents.  Pledgor shall execute and deliver to Lender all such proxies, powers
of attorney, dividend coupons or orders and other documents as Lender may
reasonably request for the purpose of enabling Lender to exercise the voting
rights and powers which it is entitled to exercise hereunder and to receive the
dividends and other payments which it is authorized to receive and retain
hereunder.  Nothing in this Agreement shall prohibit the issuance of cash
dividends by any Pledged Issuer if such distribution is permitted under the Loan
Agreement.

(d)Voting of Securities.  So long as no Event of Default has occurred and is
continuing, and during the continuance of an Event of Default until Lender shall
have delivered to Pledgor a written notice stating that an Event of Default has
occurred and is continuing under the Loan Agreement and Lender elects to
exercise sole control of the voting rights under the Collateral (a “Voting
Rights Election”), Pledgor shall be entitled to exercise all rights attached to
or pertaining to the Collateral including the voting rights.  After the
occurrence and during the continuance of an Event of Default, effective
immediately upon delivery of a Voting Rights Election by Lender to Pledgor, the
right to vote the Collateral shall be vested exclusively in Lender.  To this
end, Pledgor irrevocably appoints Lender the proxy and attorney-in-fact of
Pledgor, with full power of substitution, to vote and to act with respect to the
Collateral and to exercise any and all other rights which Pledgor may have as a
shareholder or other equityholder in any Pledged Issuer subject to the
understanding that such proxy may not be exercised unless an Event of Default
has occurred and is continuing and Agent shall have delivered a Voting Rights
Election to Pledgor.  The proxy herein granted is coupled with an interest, is
irrevocable, and shall continue until the Obligations have been paid and
performed in full.

(e)Certain Proceeds.  Any and all equity dividends or distributions in property
made on or in respect of the Collateral, and any proceeds of the Collateral,
whether such dividends, distributions, or proceeds result from a subdivision,
combination or reclassification of the Equity Securities of any Person or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which Pledgor or Pledged Issuer may be a party, or otherwise, shall be part of
the Collateral hereunder, shall, if received by Pledgor, be held in trust for
the benefit of Lender, and shall forthwith be delivered to Lender (accompanied
by proper instruments of assignment and/or Equity Powers executed by Pledgor in
accordance with Lender’s instructions) to be held subject to the terms
hereof.  Prior to the occurrence and continuation of an Event of Default, any
cash proceeds of Collateral which come into the possession of Lender may, at
Pledgor’s option, be applied in whole or in part to the Obligation, or be
released in whole or in part to or on the written instructions of Pledgor for
any general or specific purpose not in violation of the Loan Agreement, or be
retained in whole or in part by Lender as additional Collateral.  Upon the
occurrence and during the continuance of an Event of Default, any cash proceeds
of Collateral shall be applied to the Obligations.

-7-

--------------------------------------------------------------------------------

(f)Financing Statements.  Pledgor hereby irrevocably authorizes Lender at any
time, and from time to time, to file in any jurisdiction any initial financing
statements and amendments thereto that (i) (A) indicate the Collateral as “the
Collateral described in the Pledge Agreement,” (B) describe the Collateral in
terms similar to those used in Section 3, or (C) otherwise describe the
Collateral as being of an equal or lesser scope or with greater detail,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed, and (ii) contain any other
information required by Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment.  Pledgor further
ratifies and affirms its authorization for any financing statements and/or
amendments thereto that Lender has filed in any jurisdiction prior to the date
of this Agreement with respect to the Collateral.

Jury Waiver; Venue and Service of Process.  

EACH OF PLEDGOR AND LENDER hereby voluntarily, knowingly, irrevocably and
unconditionally waive any right to have a jury participate in resolving any
dispute (whether based upon contract, tort or otherwise) between PLEDGOR AND
LENDER arising out of or in any way related to this Agreement, or any
relationship between PLEDGOR AND LENDER.  Each party to THIS AGREEMENT, in each
case for itself, its successors and assigns, (a) irrevocably submits and
consents to the exclusive jurisdiction of the state and federal courts of the
state of California SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN (and of the
appropriate appellate courts therefrom), (b) irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of venue of any Litigation arising out of or in connection with thIS
AGREEMENT brought in the district court of Los Angeles county, California, or in
the United States District Court for the central District of california,
(c) irrevocably waives any claims that any litigation brought in any of the
aforementioned courts has been brought in an inconvenient forum, (d) irrevocably
consents to the service of process out of any of those courts in any Litigation
by the mailing of copies thereof by certified mail, return receipt requested,
postage prepaid, by hand-delivery, or by delivery by a nationally recognized
courier service, and service shall be deemed complete upon delivery of the legal
process at its address set out in thE LOAN Agreement, and (e) irrevocably agrees
that any legal proceeding against any party to THIS AGREEMENT arising out of or
in connection with THIS AGREEMENT may be brought in one of the aforementioned
courts.  The scope of each of the foregoing consents and waivers is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including, without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims.  PLEDGOR acknowledges that these consents and
waivers are a material inducement to Lender’S agreement to enter into a business
relationship, that LENDER HAS already relied on these consents and waivers in
entering into this Agreement, and that LENDER

-8-

--------------------------------------------------------------------------------

will continue to rely on each of these consents and waivers in related future
dealings.  

13.Miscellaneous.

(a)Term.  Upon Payment in Full without Lender having exercised its rights under
this Agreement, this Agreement shall terminate.

(b)Limitation.  Neither this Agreement nor any covenants, agreements, security,
liabilities, undertakings, representations, warranties or acknowledgements of
the Pledgor contained in this Agreement shall be deemed to have been undertaken
or incurred to the extent that they would constitute unlawful financial
assistance within the meaning of section 82 of the Companies Act or a breach of
section 239 of the Companies Act or any equivalent or applicable provisions
under the laws of Ireland or any other relevant jurisdiction.

(c)Notice.  Any notice or communication required or permitted under this
Agreement must be given as prescribed in the Loan Agreement.

(d)Governing Law.  This Agreement is to be construed, and its performance
enforced, under California law without regard to conflict of law principles.

(e)Multiple Counterparts and Facsimile Signatures.  This Agreement may be
executed in any number of counterparts with the same effect as if all
signatories had signed the same document.  All counterparts must be construed
together to constitute one and the same instrument.  This Agreement may be
transmitted and signed by electronic mail and facsimile, and (.pdf) and
facsimile copies of manually-signed originals shall have the same effect as
manually-signed originals and shall be binding on Pledgor and Lender.

(f)Binding Effect; Survival.  This Agreement is binding upon, and inures to the
benefit of, the parties hereto and their respective successors and permitted
assigns.  Unless otherwise provided, all covenants, agreements, indemnities,
representations and warranties made in this Agreement survive and continue in
effect until the Obligations have been Paid in Full.

(g)Amendments.  This Agreement may be amended, modified, supplemented or be the
subject of a waiver only by a writing executed by Lender and Pledgor.  

(h)Judicial Reference.  The parties agree that any dispute or controversy
arising out of or relating to this Guaranty, or to the interpretation,
performance, or breach thereof, shall be heard and decided exclusively by means
of a reference pursuant to Section 638 et seq. of the Code of Civil Procedure of
the State of California. Such reference shall be made to a retired judge of the
Superior Court of the State of California (the “Referee”) who shall hear such
dispute or controversy until the final determination thereof pursuant to Article
VI, Section 21, of the California Constitution, Section 638 et seq. of the
California Code of Civil Procedure, and Rule 244(a) of the California Rules of
Court. The term “Referee” as used herein is intended to refer to and include the
term “Temporary Judge” as used in the said provisions of the California
Constitution and the California Rules of Court.  The Referee shall be selected
by mutual agreement of the parties from the list of retired judges maintained by
the Superior Court of the State of California for the County of Los Angeles. If
the parties are unable to agree upon a retired judge to serve as the Referee,
then upon petition by either party to the presiding judge of the Superior Court
of the State of

-9-

--------------------------------------------------------------------------------

California for the County of Los Angeles (or such other judge as the presiding
judge may designate for such purpose), such judge shall in his or her sole
discretion select the particular retired judge who shall serve as the Referee.
The cost of the Referee shall initially be divided equally between the parties,
it being understood and agreed that, upon judgment, the prevailing party shall
be entitled to reimbursement from the other party of all costs of litigation,
including the cost of the Referee.

(i)Entirety.  THIS AGREEMENT, THE LOAN AGREEMENT AND THE Loan Documents
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BY THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.  

[Signatures appear on the following page(s)]

 

-10-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Pledge
Agreement as of the date first written above.

 

LENDER:

/s/ Richard Ressler

RICHARD RESSLER

 




[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------

 

PLEDGOR:

Given under the common seal of
PRESBIA PLC
and delivered as a deed

/s/ Mark Yung

Name: Mark Yung

Title: Chief Executive Officer

/s/ Richard Fogarty

Name: Richard Fogarty

Title: Chief Accounting Officer

 

 

 

[Signature Page to Pledge Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Pledged Interests

Pledgor

Pledged Issuer

Pledged Interests

Certificate Number

 

 

 

 

Presbia PLC

Presbia USA, Inc.

2,000 shares of common stock (which represent 100% of the issued and outstanding
common stock of Presbia USA, Inc.)

 

 

 

 

 

 

Schedule 1

--------------------------------------------------------------------------------

 

ANNEX A

TO

PLEDGE AGREEMENT

FORM OF EQUITY POWER

 

(See attached.)

 

 

 

--------------------------------------------------------------------------------

 

EQUITY POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer unto
_______________________________, ____________________ shares of common stock of
Presbia USA, Inc. a Delaware corporation (the “Company”), evidenced by
Certificate No. ____ and registered in its name on the books of the Company, and
does hereby irrevocably constitute and appoint ____________________________ as
its attorney to transfer said shares on the books of the Company with full power
of substitution in the premises.

Dated: _______________ ____, ______

 

PRESBIA PLC

By:

/s/ Mark Yung

Name:

Mark Yung

Title:

Chief Executive Officer

 

 